     Case 8:21-cv-00419-CJC-JDE Document 22 Filed 05/03/21 Page 1 of 4 Page ID #:259




 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10                                   SOUTHERN DIVISION
11
                                                  )
12                                                )
                                                  )     Case No.: SACV 21-00419-CJC(JDEx)
13    GILBERT SALINAS,                            )
                                                  )
14                                                )
                  Plaintiff,                      )
15                                                )     ORDER DENYING DEFENDANT’S
            v.                                    )     MOTION FOR RELIEF PURSUANT
16                                                )     TO RULE 60(b) [19]
                                                  )
17                                                )
      LAGUNA BEACH GOLF &                         )
18    BUNGALOW VILLAGE, LLC and                   )
      DOES 1‒10,                                  )
19                                                )
                                                  )
20                                                )
                                                  )
21                Defendants.                     )
                                                  )
22                                                )
23

24

25          On January 27, 2021, Plaintiff Gilbert Salinas filed the instant lawsuit in Orange
26    County Superior Court against Defendant Long Beach Golf and Bungalow Village, LLC,
27    alleging violations of the Americans with Disabilities Act (“ADA”) and California’s
28    Unruh Civil Rights Act (“Unruh Act”). (Dkt. 1 Ex. 1 [Complaint].) Defendant

                                                  -1-
     Case 8:21-cv-00419-CJC-JDE Document 22 Filed 05/03/21 Page 2 of 4 Page ID #:260




 1    subsequently removed the case to this Court based on the federal question posed by
 2    Plaintiff’s ADA claim. (Dkt. 1 [Notice of Removal].)
 3

 4          On April 3, 2021, Plaintiff amended his Complaint and dropped the ADA claim,
 5    the sole federal claim, leaving the state law claim for violation of the Unruh Act and
 6    adding a claim for violation of California’s Unfair Competition Law. (Dkts. 11‒12.) The
 7    Court then ordered Defendant to show cause as to why the Court should not decline
 8    supplemental jurisdiction over the remaining state law claims and remand the case. (Dkt.
 9    16.) Defendant failed to submit its response by the April 12, 2021 deadline. (See id.) As
10    a result, the Court exercised its discretion to decline supplemental jurisdiction over the
11    remaining state law claims and remanded the case. (Dkt. 17.) Now before the Court is
12    Defendant’s motion for relief pursuant to Rule 60(b).
13

14          Federal Rule of Civil Procedure 60(b) allows relief from a final order based on
15    “mistake, inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1).
16    Defendant seeks relief based on the “inadvertence and mistake of Defendant’s counsel”
17    in failing to timely submit its response to the Court’s order to show cause. (Dkt. 19
18    [Motion].) “[T]he determination of whether neglect is excusable is an equitable one that
19    depends on at least four factors: (1) the danger of prejudice to the opposing party; (2) the
20    length of the delay and its potential impact on the proceedings; (3) the reason for the
21    delay; and (4) whether the movant acted in good faith.” Bateman v. U.S. Postal Serv.,
22    231 F.3d 1220, 1223‒24 (9th Cir. 2000) (citing Pioneer Inv. Servs. Co. v. Brunswick
23    Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)).
24

25          While the reason for the delay is weak, the remaining factors are either neutral or
26    weigh in favor of relief. Defendant submitted its Rule 60(b) motion two days after the
27    Court’s remand order, there is little danger of prejudice to Plaintiff, and there is no
28    evidence that Defendant acted in bad faith. However, even considering Defendant’s

                                                    -2-
     Case 8:21-cv-00419-CJC-JDE Document 22 Filed 05/03/21 Page 3 of 4 Page ID #:261




 1    response to the Court’s order to show cause, (Dkt. 19-1), the outcome would remain the
 2    same.
 3

 4            28 U.S.C. § 1367(c)(3) permits a district court to decline “supplemental
 5    jurisdiction over a claim . . . [if] the district court has dismissed all claims over which it
 6    has original jurisdiction.” The Court “properly exercise[d] its discretion to remand the
 7    supplemental state law claims” in this action. See Horne v. Wells Fargo Bank, N.A.,
 8    969 F. Supp. 2d 1203, 1209‒10 (C.D. Cal. 2013). In exercising this discretion, the Court
 9    considered the factors of “judicial economy, convenience and fairness to litigants.” Id. at
10    1207. These factors weigh strongly in favor of remand where all federal claims are
11    dismissed before trial. Id. at 1208 (“[A]s a general rule, courts should not exercise
12    supplemental jurisdiction over state law claims if all federal claims have been dismissed
13    before trial.”).
14

15            Because Plaintiff amended his complaint eliminating the federal claim, the cause
16    of action on which the Court’s jurisdiction rested is now gone. The Court can properly
17    exercise its discretion to remand the supplemental state law claims pursuant to
18    § 1367(c)(3). Furthermore, “[b]ecause only state law claims remain . . . they predominate
19    over any federal issues; as a result, principles of comity also suggest that remand is
20    appropriate.” Horne, 969 F. Supp. 2d at 1210 (citing Millar v. Bay Area Rapid Transit
21    Dist., 236 F. Supp. 2d 1110, 1119 (N.D. Cal. 2002)); see also Bay Area Surgical Mgmt.,
22    LLC v. United Healthcare Ins. Co., 2012 WL 3235999, *5 (N.D. Cal. Aug. 6, 2012)
23    (“Here, the federal claims were eliminated at the pleading phase, and in the interests of
24    judicial economy, convenience, fairness, and comity, the Court declines to exercise
25    supplemental jurisdiction and remands the remaining claims to state court.” (internal
26

27

28


                                                     -3-
     Case 8:21-cv-00419-CJC-JDE Document 22 Filed 05/03/21 Page 4 of 4 Page ID #:262




 1    citations omitted)). Accordingly, Defendant’s motion for relief pursuant to Rule 60(b) is
 2    DENIED.1
 3

 4

 5           DATED:         May 3, 2021
 6                                                        __________________________________
 7
                                                               CORMAC J. CARNEY
                                                          UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      1
       Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28    for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
      for May 17, 2021, at 1:30 p.m. is hereby vacated and off calendar.
                                                         -4-
